    Case: 4:21-cv-00258-MTS Doc. #: 15 Filed: 08/10/21 Page: 1 of 1 PageID #: 104




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    DOMINIQUE WHITFIELD,                                   )
                                                           )
                    Plaintiff,                             )
                                                           )
            v.                                             )            No. 4:21 CV 258 MTS
                                                           )
    ASHLEY A. HORBIN, et al.,                              )
                                                           )
                    Defendants.                            )

                                     MEMORANDUM AND ORDER

         This matter is before the Court on plaintiff’s unsigned1 motion to proceed in forma

pauperis on appeal. Doc. [13]. When the Court dismissed this action, it certified in writing that an

appeal would not be taken in good faith, see Docs. [8] and [9]; 28 U.S.C. § 1915(a)(3), and it is

not apparent that plaintiff now seeks appellate review of any issue that is not frivolous. See

Coppedge v. United States, 369 U.S. 438, 445 (1962). As a result, the Court will deny the motion.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal, Doc. [13], is DENIED.

         Dated this 10th day of August, 2021.




                                                           MATTHEW T. SCHELP
                                                           UNITED STATES DISTRICT JUDGE




1
  Self-represented plaintiff’s motion to proceed in forma pauperis on appeal is missing the third page of this form
document which contains the signature block. See Doc. [13]. However, this motion was docketed on the same date
as plaintiff’s notice of appeal, which was signed by plaintiff, and these two filings appear to have been mailed to the
Court in the same envelope. See Doc. [12] at 1. As such, the Court will accept this motion as being filed by plaintiff.
